 
CONFIDENTIAL
     
Exhibit 10.115



 [*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
AMENDMENT NO. 1 TO
 
AMENDED & RESTATED SUPPLY AGREEMENT
 
This Amendment No. 1 to Amended & Restated Supply Agreement (this “Amendment”)
is entered into as of this 25th day of November, 2009 between JINKO SOLAR CO.,
LTD. (formerly “JIANGXI JINKO SOLAR CO., LTD.”, and hereinafter “JINKO”) and
HOKU MATERIALS, INC., a Delaware corporation (hereinafter “HOKU”). HOKU and
JINKO are sometimes referred to in the singular as a “Party” or in the plural as
the “Parties”.
 
Recitals
 
Whereas, HOKU and JINKO are parties to that certain Amended & Restated Supply
Agreement dated as of February 26, 2009 (the “Supply Agreement”), pursuant to
which JINKO has agreed to purchase from HOKU, and HOKU has agreed to sell to
JINKO, specified volumes of polysilicon each year over a ten year period; and
 
Whereas, HOKU and JINKO desire to amend certain provisions of the Supply
Agreement as set forth herein to, among other things, eliminate the first Year
of the Supply Agreement, such that the term of the Agreement will be reduced to
nine (9) Years from the First Shipment Date;
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Amendment, the Parties
hereby agree as follows:
 
Agreement
 
1.           Definitions.  Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meanings set forth in the Supply
Agreement.
 
2.           Amendments.  The following provisions of the Supply Agreement are
amended or amended and restated as follows.
 
2.1.        Section 2.3 of the Supply Agreement is hereby amended and restated
in its entirety to read as follows:
 
2.3    “First Shipment Date” shall mean the first day after November 30, 2010,
when HOKU commences deliveries to JINKO of Products pursuant to this Agreement.
 
2.2.        Section 2.12 of the Supply Agreement is hereby amended and restated
in its entirety to read as follows:
 
JINKO Initials & Date
   XL   November 25, 2009
  
HOKU Initials & Date
    DS    November 25, 2009

 
Page 1 of 4

--------------------------------------------------------------------------------


 

 
CONFIDENTIAL
     
Exhibit 10.115

  
2.12.    “Year” shall mean each of the nine (9) twelve-month periods commencing
on the First Shipment Date.
 
2.3.        The last sentence of Section 3 of the Supply Agreement is hereby
amended and restated in its entirety to read as follows:
 
This Agreement constitutes a firm order from JINKO for [*] metric tons of
Product that cannot be cancelled during the term of this Agreement, except as
set forth in Section 10 below.
 
2.4.        Section 4.3 of the Supply Agreement is hereby amended such that the
reference to November 30, 2009, is changed to November 30, 2010.
 
2.5.        Section 5.2 of the Supply Agreement is hereby amended such that the
reference to December 1, 2009, is changed to December 1, 2010, and the reference
to September 1, 2009, is changed to September 1, 2010.
 
2.6. The last sentence of Section 6.4 of the Supply Agreement is herby amended
and restated in its entirety to read as follows:
 
Unless HOKU is entitled to retain the Total Deposit as liquidated damages
pursuant to Section 12 below, shipments to JINKO shall be credited against the
Total Deposit on a straight-line basis during the first through ninth Year.
 
2.7.        Section 10.1 of the Supply Agreement is hereby amended such that the
reference to December 31, 2009, is changed to December 31, 2010, and the
reference to ten Years is changed to nine Years.
 
2.8.         Section 10.2.5 of the Supply Agreement is hereby amended such that
the reference to December 31, 2009, is changed to December 31, 2010.
 
2.9.        Section 15 of the Supply Agreement is hereby deleted in its entirety
and the following is hereby inserted in its place:
 
15.   [Reserved]
 
2.10.       The Pricing Schedule on Appendix 1 to the Supply Agreement is hereby
amended and restated in its entirety to read as follows:
 

   
Yr 1
   
Yr 2
   
Yr 3
   
Yr 4
   
Yr 5
   
Yr 6
   
Yr 7
   
Yr 8
   
Yr 9
   
Total
 
Tons per Year
    [*]       [*]       [*]       [*]       [*]       [*]       [*]       [*]  
    [*]       [*]  
Price per kg
    [*]        [*]       [*]       [*]       [*]       [*]       [*]       [*]  
    [*]       [*]  

 
2.11.      The Supply Agreement is hereby amended such that all the references
to JIANGXI JINKO SOLAR CO., LTD. are changed to JINKO SOLAR CO., LTD.
 
JINKO Initials & Date
   XL   November 25, 2009
  
HOKU Initials & Date
    DS    November 25, 2009

 
Page 2 of 4

--------------------------------------------------------------------------------


 

 
CONFIDENTIAL
     
Exhibit 10.115

  
3.           This Amendment, together with the Supply Agreement, constitutes the
entire agreement between the Parties concerning the subject matter hereof,, and
expressly supersedes that certain Amendment No. 1 executed by the Parties on
November 16, 2009. Except as specifically amended herein, the terms of the
Supply Agreement shall continue in full force and effect without modification or
amendment.
 
[This space intentionally left blank.]
 
JINKO Initials & Date
   XL   November 25, 2009
  
HOKU Initials & Date
    DS    November 25, 2009

 
Page 3 of 4

--------------------------------------------------------------------------------


 

 
CONFIDENTIAL
     
Exhibit 10.115

  
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Amended &
Restated Supply Agreement as of the date first set forth above.
 
JINKO:
 
HOKU:
     
JINKO SOLAR CO., LTD.
 
HOKU MATERIALS, INC.
     
By:
/s/ Xiande Li
 
By:
/s/ Dustin Shindo
     
Name:
Xiande Li
 
Name:
Dustin Shindo
     
Title:
Chairman
 
Title:
Chairman & CEO
Authorized Signatory
 
Authorized Signatory
     
Date:
November 25, 2009
 
Date:
November 25, 2009



Signature Page to Amendment No. 1 to Amended & Restated Supply Agreement
 
Page 4 of 4

--------------------------------------------------------------------------------

